DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 12/30/2020, the requirements 35 U.S.C. 119 (a)-(d) are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 18 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim fails to contain a reference to a claim previously set forth.  See MPEP § 608.01(n).  Accordingly, the claim 18 not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-17, 19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. 2018/0086090 A1) in view of Büstgens (EP 3,896,283 A1).
Jacobs et al. disclose the following claimed limitations:
Regarding independent Claim 1, a damper (16) for a continuous ink jet printer, comprising a fluid receiving chamber (33), comprising at least a lateral wall, a fluid inlet (32), and a fluid outlet (34), and at least one membrane (38), said membrane being deformed under the influence of a pressure variation in said first portion (§§0017-0019 and Figs. 2-3).
Regarding Claim 2, both sides of said membrane being flat (Fig. 2).
Regarding Claim 5, a second chamber (31), said membrane being comprised between said fluid receiving chamber and 20said second chamber (§0019 and Fig. 2).
Regarding Claim 11, said damper being cylindrical (e.g. 32, 34), extending along an axis XX' (see Fig. 3).  
Regarding Claim 12, clamping or fastening means for maintaining said membrane and said lateral wall, and possibly said 15second chamber (Fig. 3).
Regarding Claim 13, the outside surface of one of said lateral wall, respectively said second chamber, comprising a first threaded part and the inner portion of said second chamber, respectively said lateral wall, comprising a second 20thread cooperating with said first thread (Fig. 3).  
Regarding Claim 15, a second membrane, said lateral wall and said fluid receiving chamber being disposed between the two membranes (§§0022-0023 and Fig. 4).  
Regarding Claim 16, an upper wall, said fluid receiving chamber being disposed between said upper wall and said membrane (the wall in Fig. 3 with air vent 36; please note that the orientation of the assembly is not specified, so the wall may be in any position, including “upper”).  
Regarding Claim 17, a fluid circuit of a continuous ink jet printer (10), comprising a first conduit (upstream of device 16), a second conduit (downstream of device 16) and at least one damper (16), said first conduit being connected to said fluid inlet and said second conduit being connected to said fluid outlet of said at least one damper (§§0014-0020 and Fig. 1).  
Regarding Claim 19, a reservoir (14) and a pump (22, 24) connected to an inlet of said first conduit, said second conduit being connected to a printing head (18; §§0014-0020 and Fig. 1).  
Regarding Claim 21, a method for damping pressure variations in a fluid circuit of a continuous ink single jet printer (10), comprising circulating said fluid in at least one damper according to claim 1, said pressure variations deforming said 20at least one membrane which thus damps said pressure variations (§§0014-0020 and Fig. 1).  
Jacobs et al. do not disclose:
Regarding independent Claim 1, said membrane being in a material having a Young modulus between 0,5 MPa and 1000 MPa.
Regarding Claim 2, said membrane having a Young 10modulus between 50 MPa and 1000 MPa.
Regarding Claim 3, said membrane being made of PEEK.
Regarding Claim 9, said lateral wall, having an internal 5diameter between 10 mm and 40 mm. However, mere change in size/proportion are not patentable over prior art. See MPEP 2144.04 IV A. 
Regarding Claim 10, said membrane having a thickness comprised between 0,5 mm and 4 mm. However, mere change in size/proportion are not patentable over prior art. See MPEP 2144.04 IV A.
Regarding Claim 14, said fluid receiving chamber having a volume between 50 mm3 and 104 mm3.  However, mere change in size/proportion are not patentable over prior art. See MPEP 2144.04 IV A.
Regarding Claim 21, the pressure variations being between 2 bar and 5 bar. However, setting the pressure variations being between 2 bar and 5 bar is not a step in the claimed method. 
Regarding Claim 22, said pressure variations being between 3 bars and 4 bars. However, setting the pressure variations being between 3 bar and 4 bar is not a step in the claimed method.
Büstgens discloses: 
Regarding independent Claim 1, said membrane being in a material having a Young modulus between 0,5 MPa and 1000 MPa (p. 12, lines 3-8 of the translation; §0059 of the original document). Please note that, while Büstgens does not directly mention the Young modulus, the material (PEEK) disclosed in Claim 3 of instant application as meeting the limitation of Claim 1 regarding the Young modulus is taught by Büstgens as suitable for damper membrane.
Regarding Claim 2, said membrane having a Young modulus between 50 MPa and 1000 MPa (p. 12, lines 3-8 of the translation; §0059 of the original document). Please note that, while Büstgens does not directly mention the Young modulus, the material (PEEK) disclosed in Claim 3 of instant application as 
Regarding Claim 3, said membrane being made of PEEK (p. 12, lines 3-8 of the translation; §0059 of the original document).
Regarding Claims 1-3, 5, 9-17 and 21-22, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Büstgens to the teachings of Jacobs et al. to provide a membrane material known suitable for its intended purpose.
Claims 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. 2018/0086090 A1) in view of Büstgens (EP 3,896,283 A1) and further in view of Nakamura (U.S. 2006/0108004 A1).
Jacobs et al. and Büstgens, in combination, disclose the following claimed limitations:
Regarding Claim 4, all limitations of Claim 1;
Regarding Claim 6, all limitations of Claim 1; and
said membrane having a Young modulus between 0,5 MPa and 10 MPa (please note that, while Büstgens does not directly mention the Young modulus, the material (PEEK) disclosed in Claim 3 of instant application as meeting the limitation of Claim 1 regarding the Young modulus is taught by Büstgens as suitable for damper membrane, p. 12, lines 3-8 of the translation; §0059 of the original document), said damper further comprising a second chamber (31), said membrane being comprised between said fluid receiving chamber, and 25said second chamber (§0019 and Fig. 2 of Jacobs et al.);
Regarding Claim 7, said membrane being made of a hyperelastic material, such as comprising at least elastomer or EPDM or Teflon (p. 12, lines 3-8 of the translation; §0059 of the original document of Büstgens).  
Regarding Claim 8, said membrane forming a seal between said fluid receiving chamber and an outside atmosphere of the damper (§0019 and Fig. 2 of Jacobs et al.).
Jacobs et al. and Büstgens do not disclose the following claimed limitations:
Regarding Claim 4, a sealing member between said membrane and said lateral wall.
Regarding Claim 6, the side of said membrane turned towards said second chamber further comprising damping means protruding from said membrane.  
Nakamura discloses the following claimed limitations:
Regarding Claim 4, a sealing member (197) between said membrane and said lateral wall (§§0096, 0099, 0104, 0145-0149 and Figs. 8A, 15A).
Regarding Claim 6, the side of said membrane turned towards said second chamber further comprising damping means (253) protruding from said membrane (§0105 and Fig. 8A).  
Regarding Claims 4 and 6-8, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Nakamura to the teachings of Jacobs et al. and Büstgens to enhance the damping effect.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. 2018/0086090 A1) in view of Büstgens (EP 3,896,283 A1) and further in view of Coffey et al. (U.S. 2008/0043076 A1).
Jacobs et al. and Büstgens, in combination, disclose all claimed limitations except the following:
Regarding Claim 20, said pump being a gear pump 15or a diaphragm pump.  
Coffey et al. disclose a pump (29) being a gear pump or a diaphragm pump (§§0041-0042 and Fig. 3).
Regarding Claim 20, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teachings of Coffey et al. to the teachings of Jacobs et al. and Büstgens to provide a pump known suitable for its intended purpose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D SHENDEROV/Examiner, Art Unit 2853                                                                                                                                                                                                        



/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853